       Case 1:16-cv-08782-AJN-RWL Document 143 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   7/20/2020
---------------------------------------------------------------X
RAUL SALDANA VILLANUEVA, et al.,                               :   16-cv-8782 (AJN) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
179 THIRD AVENUE REST. INC., et al.,                           :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The inquest hearing scheduled for July 21, 2020 at 3:00 p.m. will take place by

Skype for Business videoconference. To access the conference, paste the following link

into your browser: https://meet.lync.com/fedcourts-nysd/robert_lehrburger/4Y25O5YW

        To use this link, you may need to download software to use Skype’s

videoconferencing features. 1 Participants are directed to test their videoconference setup

in advance of the conference – including their ability to access the link above. Users who

do not have an Office 365 account may use the “Join as Guest” option. When you

successfully access the link, you will be placed in a “virtual lobby” until the conference

begins. Participants should also ensure that their webcam, microphone, and headset or

speakers are all properly configured to work with Skype for Business.                  For further

instructions concerning Skype for Business and general guidelines for participation in

video and teleconferencing, visit https://nysd.uscourts.gov/covid-19-coronavirus.




1
  See Microsoft, Install Skype for Business (last visited Apr. 29, 2020), https://
support.office.com/en-us/article/install-skype-for-business-8a0d4da8-9d58-44f9-9759-
5c8f340cb3fb.
     Case 1:16-cv-08782-AJN-RWL Document 143 Filed 07/20/20 Page 2 of 2




      If you intend to join the conference from an Apple device, you should ensure that

you are running a version of Skype for Business that was published on or after April 28,

2020. 2 Users running earlier versions have encountered an issue in which Skype for

Business does not receive any inputs from the computer’s microphone, and they cannot

be heard by other participants.

      Members of the press, public, or counsel who are unable to successfully access

Skype for Business, may access the conference audio using the following credentials:

      Call-in number: (917) 933-2166

      Conference ID: 457905849

                                        SO ORDERED.



                                        _________________________________
                                        ROBERT W. LEHRBURGER
                                        UNITED STATES MAGISTRATE JUDGE

Dated: July 20, 2020
       New York, New York




2
 See, e.g., Microsoft, Skype for Business on Mac (last visited May 5, 2020), https://
www.microsoft.com/en-us/download/details.aspx?id=54108.
